 
EXHIBIT 10.19
 
CHANGE IN CONTROL AGREEMENT
 
THIS AGREEMENT, is hereby entered into on December 20, 2019 and is effective as
of December 20, 2019 (the “Effective Date”), by and between Insignia Systems,
Inc., a Minnesota corporation (the “Company”), and Adam May (the “Executive”).
 
WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many business organizations, the possibility of a Change in
Control exists and that such possibility, and the uncertainty and questions
which it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Company; and
 
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and Executive hereby agree as follows:
 
1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.
 
2. Term of Agreement. This Agreement shall commence on the Effective Date and
shall continue in effect for a period of three (3) years thereafter. Commencing
on the third anniversary of the Effective Date and on each anniversary
thereafter (“Anniversary Date”), this Agreement shall automatically be renewed
for one (1) additional year beyond the term otherwise established, unless one
party provides written notice to the other party, at least one-hundred and
twenty (120) days in advance of an Anniversary Date, of its intent not to renew
this Agreement for an additional one year term. Notwithstanding the foregoing,
if a Change in Control shall have occurred after the Effective Date and during
the term of this Agreement, this Agreement shall continue in effect for a period
of not less than twenty-four (24) months beyond the month in which a Change in
Control occurred.
 
3. Compensation Other Than Severance Payments.
 
3.1 Following a Change in Control and during the term of this Agreement, during
any period that the Executive fails to perform the Executive’s full-time duties
with the Company as a result of a “disability” (as defined in Treas. Reg. §
1.409A-3(i)(4)), the Company shall pay the Executive’s current base salary to
the Executive at the rate in effect at the commencement of any such period,
together with all compensation and benefits payable to the Executive under the
terms of any compensation or benefit plan, program or arrangement maintained by
the Company during such period, until the Executive’s employment is terminated
by the Company.
 
3.2 If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the term of this Agreement, the Company shall pay
the Executive’s current base salary through the Date of Termination, together
with all compensation and benefits to which the Executive is entitled in respect
of all periods preceding the Date of Termination under the terms of the
Company’s compensation and benefit plans, programs or arrangements.
 
4. Severance Payments.
 
4.1 If a Qualifying Termination shall occur, in addition to any payments and
benefits to which the Executive is entitled under Section 3 hereof, the Company
shall pay the Executive the payments described in this Section 4.1 (the
“Severance Payments”); provided, however, that, in the case of clauses (A), (B),
(C), (D) and (F) below, the Executive shall have executed and not revoked a
release of claims in the form set forth in Exhibit A hereto. The Executive shall
also be entitled to the Severance Payments (and any payments and benefits under
Section 3) if the Executive’s employment is terminated by the Company other than
(x) for Cause or (y) by reason of death or Disability within the six (6) month
period immediately preceding a Change in Control and the Executive reasonably
demonstrates that such termination is otherwise in connection with or in
anticipation of a Change in Control that actually occurs during the term of the
Agreement (a “Pre-Change in Control Termination”); provided, however, that, in
the case of clauses (A), (B), (C), (D) and (F) below, Executive shall have
executed and not revoked a release of claims in the form set forth in Exhibit A
hereto; and provided further, however, that any such payments shall be offset by
the amount of severance previously paid to the Executive under any employment
agreement between the Executive and the Company and, to the extent permitted by
Section 409A of the Code, any other severance policy, plan or program of the
Company.
 
 
1

 
 
(A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to seventy five percent (75%) of the
Executive’s annual base salary then in effect (or immediately prior to any
reduction resulting in a termination for Good Reason, if applicable) (the
“Change in Control Salary”).
 
(B) Notwithstanding any provision of any annual incentive plan to the contrary,
the Company shall pay to the Executive an amount, in cash, equal to the sum of
(i) any unpaid incentive compensation which has been allocated or awarded to the
Executive for a completed fiscal year preceding the Date of Termination under
any such plan and which, as of the Date of Termination, is contingent only upon
the continued employment of the Executive to a subsequent date, and (ii) a pro
rata portion to the Date of Termination of Executive’s target bonus for the year
in which the Date of Termination occurs (or the target in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason), calculated by multiplying such target bonus by the fraction obtained by
dividing the number of full months and any fractional portion of a month during
such year through the Date of Termination by twelve (12).
 
(C) For the six month period immediately following the Date of Termination, the
Company shall arrange to provide the Executive (which includes the Executive’s
eligible dependents for purposes of this subsection (C)) with life, disability,
accident and health insurance benefits substantially similar to those which the
Executive was receiving immediately prior to the Date of Termination (or
immediately prior to any reduction resulting in a termination for Good Reason,
if applicable); provided, however, that (i) the Executive’s and his qualified
dependents’ COBRA eligibility period shall include the period during which the
Company is providing benefits under this subsection (C); (ii) unless the
Executive consents to a different method (or elects COBRA coverage at applicable
COBRA rates), such health insurance benefits shall be provided through a
third-party insurer; and (iii) the Executive shall be responsible for the
payment of premiums for such benefits in the same amount as active employees of
the Company. Benefits otherwise receivable by the Executive pursuant to this
subsection (C) shall be reduced to the extent comparable benefits (including
continued coverage for any preexisting medical condition of any person covered
by the benefits provided to the Executive and his eligible dependents
immediately prior to the Date of Termination) are actually received by or made
available to the Executive by a subsequent employer during the twenty-four month
period following the Executive’s Date of Termination (and any such benefits
actually received by or made available to the Executive shall be reported to the
Company by the Executive). Notwithstanding the foregoing, in the event of a
Pre-Change in Control Termination, on the sixtieth (60th) day following the
Change in Control the Company shall pay or reimburse the Executive for any
amounts or benefits it would have been responsible to pay or provide to the
Executive under this Section 4.1(C) during the period prior to the Change in
Control, had the Change in Control occurred on the Date of Termination.
 
(D) If the Executive would have become entitled to benefits under the Company’s
post-retirement health care or life insurance plans (as in effect immediately
prior to the Date of Termination (or immediately prior to any reduction
resulting in a termination for Good Reason, if applicable)) had the Executive’s
employment terminated at any time during the period of twenty four months after
the Date of Termination, the Company shall provide such post-retirement health
care or life insurance benefits to the Executive (subject to any employee
contributions required under the terms of such plans in the same amounts as
active employees of the Company) commencing on the later of (i) the date that
such coverage would have first become available or (ii) the date that benefits
described in subsection (C) of this Section 4.1 terminate.
 
(E) The Company shall pay the Executive, at a daily salary rate calculated from
the Executive’s annual base salary in effect immediately prior to the Date of
Termination (or immediately prior to any reduction resulting in a termination
for Good Reason, if applicable), a lump sum amount equal to all earned but
unused paid time off days through the Date of Termination.
 
 
2

 
 
(F) The Company shall pay, no later than the last day of the calendar year in
which they are incurred, the reasonable fees and expenses of a full service
nationally recognized executive outplacement firm until the earlier of the date
the Executive secures new employment or the date which is twenty-four months
following the Executive’s Date of Termination; provided that in no event shall
the aggregate amount of such payments exceed $5,000.
 
4.2 Benefit Limitation.
 
(A) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment (including any acceleration of vesting of
stock based benefits) or distribution by the Company to or for the benefit of
the Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise) (a “Payment”) would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), the
amounts and benefits payable under this Agreement shall be reduced by an amount
that would result in no Excise Tax being imposed; provided that the amounts and
benefits payable under this Agreement shall not be reduced unless the amounts
and benefits the Executive would receive after such reduction would be greater
than the amounts and benefits the Executive would receive if there were no
reduction and the Excise Tax were paid by the Executive (such reduction, the
“Cut Back”). For purposes of determining whether any Payments should be subject
to the Cut-Back, (i) Executive shall be deemed to pay federal income tax at the
highest marginal rate of federal income taxation in the calendar year in which
the Date of Termination occurs and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive’s residence
on the Date of Termination, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes, (ii) no
portion of the Payments the receipt or enjoyment of which the Executive shall
have waived at such time and in such manner as not to constitute a “payment”
within the meaning of section 280G(b) of the Code shall be taken into account,
(iii) no portion of the Payments shall be taken into account which, in the
opinion of the Accounting Firm, does not constitute a “parachute payment” within
the meaning of section 280G(b)(2) of the Code, including by reason of section
280G(b)(4)(A) of the Code, (iv) the Severance Payments shall be reduced only to
the extent necessary so that the Payments in their entirety constitute
reasonable compensation for services actually rendered within the meaning of
section 280G(b)(4)(B) of the Code or are otherwise not subject to disallowance
as deductions by reason of section 280G of the Code, in the opinion of the
Accounting Firm, and (v) the value of any noncash benefit or any deferred
payment or benefit included in the Payments shall be determined by the
Accounting Firm in accordance with the principles of sections 280G(d)(3) and (4)
of the Code. Unless the Executive shall have given prior written notice to the
Company specifying a different order of payments and benefits to be reduced to
achieve the Cut-Back, any payments and benefits to be reduced hereunder shall be
determined in a manner that has the least economic cost to the Executive, on an
after-tax basis, and to the extent the economic cost is equivalent, such
payments and benefits shall be reduced in the inverse order of when the payments
and benefits would have been made or provided to the Executive until the
reduction specified herein is achieved. The Executive may specify the order of
reduction of the payments and benefits only to the extent that doing so does not
directly or indirectly alter the time or method of payment of any amount that is
deferred compensation subject to (and not exempt from) Section 409A of the Code.
 
(B) All determinations required to be made under this Section 4.2 shall be made
by a nationally recognized accounting firm designated by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within fifteen (15) business days after there has
been a Cut-Back, or such earlier time as requested by the Company. In the event
that the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm instead shall be the Accounting Firm
hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Company. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive.
 
4.3 Payment of Severance Payments.
 
(A) Each payment provided for in Section 4.1 hereof is intended to constitute a
separate payment within the meaning of Section 409A of the Code. The payments
provided for in subsections (A) and (C) of Section 4.1 hereof shall be made on
the sixtieth (60th) day following the Date of Termination subject to Section
4.3(B) below; and in the event the Executive becomes entitled to Severance
Payments pursuant to the second sentence of Section 4.1, the payments provided
for in subsections (A) and (C) of Section 4.1 hereof shall be made on the
sixtieth (60th) day following the actual Change in Control that triggered the
Severance Payments.
 
 
3

 
 
(B) If any payment, compensation or other benefit provided to the Executive in
connection with his employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and the Executive is a “specified employee,” as such
term is defined under Section 409A(a)(2)(B)(i) of the Code, all such payments
shall be suspended during the six-month period following the Executive’s
“separation from service” within the meaning of Treas. Reg. § 1.409A-1(h) or any
successor thereto. The Company is entitled to determine whether any amounts
under this Agreement are to be suspended, and the Company shall have no
liability to the Executive for any such determination or any errors made by the
Company in identifying the Executive as a specified employee. If any amounts are
suspended pursuant to the foregoing, such amounts shall be paid on the earlier
of (i) the first business day following the expiration of the six-month period
referred to in the first sentence of this subsection or (ii) the date of the
Executive’s death. Any amounts so suspended shall earn interest thereon, if
applicable, calculated based upon the then prevailing monthly short-term
applicable federal rate. Notwithstanding the foregoing, to the extent that the
foregoing applies to the provision of any ongoing welfare benefits to the
Executive that would not be required to be delayed if the premiums therefor were
paid by the Executive, the Executive shall pay the full cost of premiums for
such welfare benefits during the six-month period and the Company shall pay the
Executive an amount equal to the amount of such premiums paid by the Executive
during such six-month period on the first business day of the month following
the expiration of the six-month period referred to above.
 
(C) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A of the Code upon or following a
termination of employment unless such termination is also a “separation from
service” as defined in Treas. Reg. § 1.409A-1(h) or any successor thereto,
including the default presumptions thereunder, and for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“terminate,” “termination of employment” or like terms shall mean separation
from service.
 
(D) The parties hereto acknowledge and agree that the interpretation of
Section 409A of the Code and its application to the terms of this Agreement is
uncertain and may be subject to change as additional guidance and
interpretations become available. Anything to the contrary herein
notwithstanding, all benefits or payments provided by the Company to the
Executive that would be deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code are intended to
comply with Section 409A of the Code. If, however, any such benefit or payment
is deemed not to comply with Section 409A of the Code, the Company and the
Executive agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any severance payments
payable hereunder) so that either (i) Section 409A of the Code will not apply or
(ii) compliance with Section 409A of the Code will be achieved.
 
(E) Notwithstanding anything to the contrary contained in this Agreement, any
reimbursement for a cost or expense under this Agreement shall be paid in no
event later than the end of the taxable year following the taxable year in which
the Executive incurs such cost or expense. With regard to any provision herein
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A of the Code, (i) the right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (ii) the amount of expenses eligible for reimbursements or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year;
provided, however, that the foregoing clause (ii) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect.
 
4.4 The Company shall reimburse the Executive for all reasonable legal fees and
expenses incurred by the Executive in attempting to obtain or enforce rights or
benefits provided by this Agreement, if, with respect to any such right or
benefit, the Executive is successful in obtaining or enforcing such right or
benefit (including by negotiated settlement).
 
 
4

 
 
5. Restrictive Covenants.
 
5.1 During the Executive’s employment with the Company and for a period of
twelve (12) months thereafter:
 
(A) the Executive shall not, directly for the Executive or any third party,
become engaged in any business or activity which is directly in competition with
any services or products sold by, or any business or activity engaged in by, the
Company or any of its affiliates; provided, however, that this provision shall
not restrict the Executive from owning or investing in publicly traded
securities, so long as the Executive’s aggregate holdings in any company do not
exceed 5% of the outstanding equity of such company and such investment is
passive;
 
(B) the Executive shall not solicit any person who was a customer of the Company
or any of its affiliates during the period of the Executive’s employment
hereunder, or solicit potential customers who are or were identified through
leads developed during the course of employment with the Company, or otherwise
divert or attempt to divert any existing business of the Company or any of its
affiliates; and
 
(C) the Executive shall not, directly for the Executive or any third party,
solicit, induce, recruit or cause another person in the employment of the
Company or any of its affiliates to terminate such employee’s employment for the
purposes of joining, associating, or becoming employed with any business or
activity which is in competition with any services or products sold, or any
business or activity engaged in, by the Company or any of its affiliates.
 
5.2 The Executive agrees that he will not, while employed with the Company or at
any time thereafter for any reason, in any fashion, form or manner, either
directly or indirectly, divulge, disclose or communicate to any person, firm,
corporation or other business entity, in any manner whatsoever, any confidential
information or trade secrets concerning the business of the Company, including,
without limiting the generality of the foregoing, any customer lists or other
customer identifying information, the techniques, methods or systems of the
Company’s operation or management, any information regarding its financial
matters, or any other material information concerning the business of the
Company, its manner of operation, its plans or other material data. The
provisions of this Section 5.2 shall not apply to (i) information that is public
knowledge other than as a result of disclosure by the Executive in breach of
this Section 5.2; (ii) information disseminated by the Company to third parties
in the ordinary course of business; (iii) information lawfully received by the
Executive from a third party who, based upon inquiry by the Executive, is not
bound by a confidential relationship to the Company, or (iv) information
disclosed under a requirement of law or as directed by applicable legal
authority having jurisdiction over the Executive.
 
5.3 The Executive agrees that he will not, while employed with the Company or at
any time thereafter for any reason, in any fashion, form or manner, either
directly or indirectly, disparage or criticize the Company, or otherwise speak
of the Company, in any negative or unflattering way to anyone with regard to any
matters relating to the Executive’s employment by the Company or the business or
employment practices of the Company. The Company agrees that it will not, in any
fashion, form or manner, either directly or indirectly, disparage or criticize
the Executive or otherwise speak of the Executive in any negative or
unflattering way to anyone with regard to any matters relating to the
Executive’s employment with the Company. This Section 5.3 shall not operate as a
bar to (i) statements reasonably necessary to be made in any judicial,
administrative or arbitral proceeding, or (ii) internal communications between
and among the employees of the Company with a job-related need to know about
this Agreement or matters related to the administration of this Agreement.
 
5.4 The Executive understands that in the event of a violation of any provision
of Section 5, the Company shall have the right to (i) seek injunctive relief, in
addition to any other existing rights provided in this Agreement or by operation
of law, without the requirement of posting bond and (ii) stop making any future
payments or providing benefits under this Agreement. The remedies provided in
this Section 5.4 shall be in addition to any legal or equitable remedies
existing at law or provided for in any other agreement between the Executive and
the Company or any of its affiliates, and shall not be construed as a limitation
upon, or as an alternative or in lieu of, any such remedies. If any provisions
of Section 5 shall be determined by a court of competent jurisdiction to be
unenforceable in part by reason of it being too great a period of time or
covering too great a geographical area, it shall be in full force and effect as
to that period of time or geographical area determined to be reasonable by the
court.
 
 
5

 
 
5.5 The Executive acknowledges that the provisions of Section 5 shall extend to
any business that becomes an affiliate of or successor to the Company or any of
its affiliates on account of such Change in Control.
 
6. Requirement of Release. Notwithstanding anything in this Agreement to the
contrary, the release of claims referenced in Section 4.1 above shall completely
release the Company, its parent and affiliates and their respective officers,
directors and employees (collectively the “Released Parties” and individually a
“Released Party”) and which shall forever waive all claims of any nature that
the Executive may have against any Released Party, including without limitation
all claims arising out of Executive’s employment within the Company or the
termination of that employment. If the Executive does not execute an effective
release, such release does not become irrevocable or such release is revoked, in
each case, prior to the time of payment prescribed in Section 4.1 above, the
Company’s obligations to provide the benefits described in Section 4.1(C) hereof
shall cease immediately.
 
7. Termination Procedures.
 
7.1 Notice of Termination. After a Change in Control and during the term of this
Agreement, any purported termination of the Executive’s employment (other than
by reason of death) shall be communicated by written Notice of Termination from
one party hereto to the other party hereto in accordance with Section 10 hereof.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate whether the termination is for Cause, without Cause, by
reason of Disability, for Good Reason or otherwise and shall set forth in
reasonable detail the facts and circumstances claimed to provide the basis for
termination of the Executive’s employment; provided, that the failure of the
Executive or the Company to set forth in the Notice of Termination any
particular facts or circumstances shall not waive any right of such party or
preclude such party from asserting such facts or circumstances in enforcing his
or its rights hereunder.
 
7.2 Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the term of this Agreement, shall mean (i) if the Executive’s employment is
terminated for Disability, thirty (30) days after Notice of Termination is given
(provided that the Executive shall not have returned to the full-time
performance of the Executive’s duties during such thirty (30) day period), and
(ii) if the Executive’s employment is terminated for any other reason, the date
specified in the Notice of Termination (which, in the case of a termination by
the Company, shall not be less than thirty (30) days (except in the case of a
termination for Cause) and, in the case of a termination by the Executive, shall
not be less than fifteen (15) days nor more than sixty (60) days, respectively,
from the date such Notice of Termination is given). “Date of Termination,” with
respect to any Pre-Change in Control Termination shall mean the date of such
termination as reasonably determined by the Company.
 
8. No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the term of this Agreement, the Executive shall
not be required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by the Company pursuant to Section 4 hereof.
Further, the amount of any payment or benefit provided for in this Agreement
(other than Section 4.1 (C) hereof) shall not be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.
 
9. Successors; Binding Agreement.
 
9.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company shall require (i) any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company (on a consolidated
basis) and (ii) in the case of a disposition of all or substantially all of the
business or assets of the Company (on a consolidated basis) to more than one
entity in a single transaction or series of related transactions, the entity
that will employ the Executive immediately after such disposition (such
successor or other entity in clause (i) or (ii), a “Successor”) to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
disposition had taken place prior to the effectiveness of any such succession or
disposition. If such assumption and agreement is obtained prior to the
effectiveness of any such succession or disposition and the Executive accepts
employment with the Successor, the Executive’s employment shall not be treated
as a termination of the Executive’s employment with the Company (unless
otherwise required in order to comply with the definition of “separation from
service” as set forth in Treas. Reg. § 1.409A-1(h) or any successor regulation
thereto).
 
 
6

 
 
9.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.
 
10. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address shown for the Executive in the personnel records of
the Company and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:
 
To the Company:
Insignia Systems, Inc.
8799 Brooklyn Blvd., Minneapolis, MN 55445
Attention: Chief Financial Officer
 
11. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party, including without
limitation the Change in Control Agreement between the Company and the Executive
entered into as of May 9, 2018; provided, however, that this Agreement shall
supersede any agreement setting forth the terms and conditions of the
Executive’s termination of employment with the Company only in the event that
the Executive’s employment with the Company is terminated on or following a
Change in Control, by the Company without Cause or by the Executive for Good
Reason, as defined herein, or the Executive incurs a Pre-Change in Control
Termination, as defined herein. For avoidance of doubt, this Agreement shall not
supersede the Employment Agreement between the Company and the Executive entered
into as of December 20, 2019 (the “Employment Agreement”). The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Minnesota. All references to sections of the Code
shall be deemed also to refer to any successor provisions to such sections. Any
payments provided for hereunder shall be paid net of any applicable withholding
required under federal, state or local law and any additional withholding to
which the Executive has agreed. The obligations of the Company and the Executive
under Sections 4 and 5 hereof shall survive the expiration of the term of this
Agreement. This Agreement is not intended by the parties hereto to constitute an
employee benefit plan subject to the Employee Retirement Income Security Act of
1974, as amended.
 
12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
14. Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed in writing to and determined by
the Committee, which shall give full consideration to the evidentiary standards
set forth in this Agreement. Any denial by the Committee of a claim for benefits
under this Agreement shall be delivered to the Executive in writing and shall
set forth the specific reasons for the denial and the specific provisions of
this Agreement relied upon. The Committee shall afford a reasonable opportunity
to the Executive for a review of the decision denying a claim and shall further
allow the Executive to appeal to the Committee a decision of the Committee
within sixty (60) days after notification by the Committee that the Executive’s
claim has been denied. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Minneapolis, Minnesota in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.
 
 
7

 
 
15. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:
 
(A) “Accounting Firm” shall have the meaning stated in Section 4.2(B) hereof.
 
(B) “Anniversary Date” shall have the meaning stated in Section 2 hereof.
 
(C) “Board” shall mean the Board of Directors of the Company.
 
(D) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the deliberate and continued failure by the Executive to devote
substantially all the Executive’s business time and best efforts to the
performance of the Executive’s duties after a demand for substantial performance
is delivered to the Executive by the Board which specifically identifies the
manner in which the Executive has not substantially performed such duties;
(ii) the deliberate engaging by the Executive in gross misconduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise;
or (iii) the Executive’s conviction of, or plea of guilty or nolo contendere to,
a felony or any criminal charge involving moral turpitude. For the purposes of
this Agreement, no act, or failure to act, on the part of the Executive shall be
considered “deliberate” unless done, or omitted to be done, by the Executive not
in good faith and without reasonable belief that such action or omission was in
the best interests of the Company.
 
(E) A “Change in Control” shall be deemed to have occurred if any of the
following shall have occurred after the Effective Date:
 
(i) the closing of the sale of all or substantially all of the assets of the
Company;
 
(ii) the closing of a merger, consolidation or corporate reorganization of the
Company which results in the stockholders of the Company immediately prior to
such event owning less than 50% of the combined voting power of the Company’s
capital stock immediately following such event;
 
(iii) the acquisition by any person (or persons who would be considered a group
under the federal securities laws) who as of the date of this Agreement own less
than 25% of the voting power of the Company’s outstanding voting securities, of
beneficial ownership of securities representing 40% or more of the combined
voting power or the Company’s then outstanding securities; or
 
(iv) the election to the Company’s board of directors of persons who constitute
a majority of the board of directors and who were not nominated for election by
the board of directors as part of a management slate.
 
Notwithstanding anything to the contrary herein, solely for the purpose of
determining the timing of payment or timing of distribution of any compensation
or benefit that constitutes “non-qualified deferred compensation” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, a
Change in Control shall not be deemed to occur under this Agreement unless the
events that have occurred would also constitute a “Change in the Ownership or
Effective Control of a Corporation or in the Ownership of a Substantial Portion
of the Assets of a Corporation” under Treasury Department Final Regulation
1.409A-3(i)(5), or any successor provision.
 
(F) “Change in Control Salary” shall have the meaning stated in Section 4.1(A)
hereof.
 
(G) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended from time to time.
 
(H) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
(I) “Committee” shall mean (i) the individuals (not fewer than three in number)
who, on the date six (6) months before a Change in Control, constitute the
Compensation Committee of the Board (or its successor), plus (ii) in the event
that fewer than three individuals are available from the group specified in
clause (i) above for any reason, such individuals otherwise constituting members
of the Board as may be appointed by the individual or individuals so available
(including for this purpose any individual or individuals previously so
appointed under this clause (ii)); provided, that, if after such appointments
fewer than three individuals constitute the Committee, then the Board shall
appoint additional members of the Committee so that the Committee shall have no
fewer than three members, a majority of which additional appointees, if
available, shall be “independent directors” (as defined under the rules of the
Nasdaq Stock Market).
 
 
8

 
 
(J) “Company” shall mean Insignia Systems, Inc., as hereinbefore defined, or any
Successor that has assumed this Agreement pursuant to Section 9.1 hereof.
 
(K) “Cut Back” shall have the meaning stated in Section 4.2(A) hereof.
 
(L) “Date of Termination” shall have the meaning stated in Section 7.2 hereof.
 
(M) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.
 
(N) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
 
(O) “Excise Tax” shall have the meaning stated in Section 4.2(A) hereof.
 
(P) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent),
during the term of this Agreement, of any one of the following acts by the
Company, or failures by the Company to act:
 
(i) a material diminution in the Executive’s authority, duties, or
responsibilities or the assignment to Executive of duties or responsibilities
that are materially inconsistent from those in effect immediately prior to the
Change in Control, provided, however, that a change in the Company’s status as a
publicly held corporation filing reports under the Exchange Act shall not be
deemed to constitute Good Reason hereunder;
 
(ii) a reduction of fifteen percent (15%) or more by the Company in the
Executive’s annual base salary as in effect on the date hereof or as the same
may be increased from time to time except for across-the-board salary reductions
similarly affecting all senior executive officers of the Company;
 
(iii) the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable in terms of compensation opportunity
(“materially less favorable” shall be a reduction of fifteen percent (15%) or
more in the compensation opportunity), as existed immediately prior to the
Change in Control except for across-the-board compensation plan reductions
similarly affecting all senior executive officers of the Company;
 
(iv) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s retirement, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control, the taking of any action by the Company which would
directly or indirectly materially reduce any of such benefits (a “material
reduction” shall be a reduction of ten percent (10%) or more in the value of the
aggregate benefits), or deprive the Executive of any material fringe benefit
enjoyed by the Executive at the time of the Change in Control except for
(i) across-the-board benefit reductions similarly affecting all senior executive
officers of the Company or (ii) reduction or elimination of Executive’s annual
comprehensive “executive” physical examinations, financial planning or other
perquisites; or
 
 
9

 
 
(v) a material breach by the Company of its obligations under this Agreement; or
 
The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.
 
The Executive’s right to terminate employment for Good Reason shall be subject
to the following conditions: (i) any amounts payable upon a Good Reason
termination shall be paid only if the Executive actually terminates employment
within one hundred and eighty (180) days following the initial existence of the
Good Reason condition and (ii) the amount, time and form of payment upon a
termination of employment for Good Reason shall be the same as the amount, time
and form of payment payable upon an involuntary termination without Cause. The
Executive must also provide notice to the Company of the Good Reason condition
within ninety (90) days of the initial existence of such condition and the
Company must be given at least thirty (30) days to remedy such situation.
 
(Q) “Notice of Termination” shall have the meaning stated in Section 7.1 hereof.
 
(R) “Payment” shall have the meaning stated in Section 4.2(A) hereof.
 
(S) “Pre-Change in Control Termination” shall have the meaning stated in Section
4.1 hereof.
 
(T) “Qualifying Termination” shall mean a termination of the Executive’s
employment, concurrent with, or during the twenty-four month period following, a
Change in Control, unless such termination is (i) by the Company for Cause,
(ii) by reason of death or Disability, or (iii) by the Executive without Good
Reason.
 
(U) “Released Parties” or “Released Party” shall have the meaning stated in
Section 6 hereof.
 
(V) “Severance Payments” shall mean those payments described in Section 4.1
hereof.
 
(W) “Successor” shall have the meaning stated in Section 9.1 hereof.
 
 
[Remainder of Page Intentionally Left Blank.]
 
10

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.
 
INSIGNIA SYSTEMS, INC.
 
 
By: /s/ Kristine Glancy                                    

Name: Kristine Glancy
Title: President and CEO
 
 
 
ADAM MAY
 
 
By: /s/ Adam May                                      

 
 
 
 
 
Signature Page to Change in Control Agreement
11

 
EXHIBIT A
 
FORM OF RELEASE AGREEMENT
 
THIS RELEASE AGREEMENT (the “Release”) is made as of this ___day of ___________,
20__, by and between Adam May (“Executive”) and Insignia Systems, Inc., a
Minnesota corporation (the “Company”).
 
1. 
FOR AND IN CONSIDERATION of the payments and benefits provided in the Change in
Control Agreement between Executive and the Company dated effective as of
December 20, 2019 (as such agreement may be amended, restated or replaced, the
“Change in Control Agreement”), Executive, for himself, his successors and
assigns, executors and administrators, now and forever hereby releases and
discharges the Company, together with all of its past and present parents,
subsidiaries, and affiliates, together with each of their officers, directors,
stockholders, partners, employees, agents, representatives and attorneys, and
each of their subsidiaries, affiliates, estates, predecessors, successors, and
assigns (hereinafter collectively referred to as the “Releasees”) from any and
all rights, claims, charges, actions, causes of action, complaints, sums of
money, suits, debts, covenants, contracts, agreements, promises, obligations,
damages, demands or liabilities of every kind whatsoever, in law or in equity,
whether known or unknown, suspected or unsuspected, which Executive or
Executive’s executors, administrators, successors or assigns ever had, now has
or may hereafter claim to have by reason of any matter, cause or thing
whatsoever; arising from the beginning of time up to the date of the Release:
(i) relating in any way to Executive’s employment relationship with the Company
or any of the Releasees, or the termination of Executive’s employment
relationship with the Company or any of the Releasees; (ii) arising under or
relating to the Change in Control Agreement; (iii) arising under any federal,
local or state statute or regulation, including, without limitation, the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, the Employee Retirement Income Security Act of
1974, and/or the applicable state law against discrimination, each as amended;
(iv) relating to wrongful employment termination or breach of contract; or (v)
arising under or relating to any policy, agreement, understanding or promise,
written or oral, formal or informal, between the Company and any of the
Releasees and Executive; provided, however, that notwithstanding the foregoing,
nothing contained in the Release shall in any way diminish or impair: (i) the
Executive’s ability to enforce the provisions of Section 4.1 of the Change in
Control Agreement; (ii) any direct or indirect holdings of equity in the
Company; (iii) any claims for accrued and vested benefits under any of the
Company’s employee retirement and welfare benefit plans; (iv) any rights or
claims Executive may have that cannot be waived under applicable law; and (v)
any rights to indemnification as an officer of the Company under Minnesota law
(collectively, the “Excluded Claims”). Executive further acknowledges and agrees
that, except with respect to Excluded Claims, the Company and the Releasees have
fully satisfied any and all obligations whatsoever owed to Executive arising out
of Executive’s employment with the Company or any of the Releasees, and that no
further payments or benefits are owed to Executive by the Company or any of the
Releasees.
 
2. 
Executive understands and agrees that, except for the Excluded Claims, Executive
has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may be commenced on
Executive’s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for back pay, front
pay, liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.
 
3. 
Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive’s choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least twenty-one (21) calendar days to consider the
Release, although Executive may sign it sooner if Executive wishes. In addition,
once Executive has signed the Release, Executive shall have fifteen (15)
additional days from the date of execution to revoke Executive’s consent and may
do so by writing to: Insignia Systems, Inc., 8799 Brooklyn Blvd., Minneapolis,
Minnesota 55445, Attention: ____________________. The Release shall not be
effective, and no payments shall be due under Section 4 of the Change in Control
Agreement, until the sixteenth (16th) day after Executive shall have executed
the Release and returned it to the Company, assuming that Executive had not
revoked Executive’s consent to the Release prior to such date.
 
 
A-1

 
 
4. 
It is understood and agreed by Executive that the payment made to Executive is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releasees, by whom liability is expressly
denied.
 
5. 
The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.
 
6. 
The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Minnesota, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.
 
7. 
The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Minnesota. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.
 
8. 
The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.
 
 
[Remainder of Page Intentionally Left Blank.]
 
A-2

 
IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.
 
INSIGNIA SYSTEMS, INC.
 
 
By:                                                                 
Name: Kristine Glancy
Title: Chief Executive Officer
 
 
 
ADAM MAY
 
 
By:                                                                 
 
 

 
 
 
Signature Page to Release Agreement
A-3
